Citation Nr: 0701606	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

An October 2005 Board decision found that service connection 
was not warranted for post-traumatic stress disorder (PTSD).  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a May 
2006 Order granting a May 2006 Joint Motion for Remand (Joint 
Motion), the veteran's appeal has been remanded to the Board.

A letter was sent to the veteran and his attorney on June 13, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in September 2006 
requesting a complete copy of the veteran's claims file and a 
60 day extension of time for filing a response to the June 
2006 letter.  An additional statement on behalf of the 
veteran was received from his attorney in November 2006.


FINDING OF FACT

A valid diagnosis of PTSD based upon verified stressors is 
not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Letters dated in September 2004 and July 2005 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in October 2001 and June 2002.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed inservice stressors must be introduced.

In this case, the veteran contends that noncombat-related 
stressors caused his PTSD.  Specifically, he asserts that in 
January 1981, his roommate in the barracks sexually harassed 
him, in that he made overt homosexual advances towards the 
veteran, and exposed himself to the veteran.  As the 
veteran's claimed stressors do not involve being engaged in 
combat with the enemy, his lay testimony alone is not enough 
to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Because the veteran's claimed stressors allege trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).

The veteran has offered no competent corroborating evidence 
of his claimed stressors.  Although he submitted a stressor 
statement in March 2001 outlining the stressor events 
discussed above, he failed to respond to the duty to assist 
letter he was sent in July 2005, which notified him of the 
possibility of corroborating his claimed stressors through 
the alternate forms of evidence listed in 38 C.F.R. § 3.304 
(f) (2), and requested that he provide additional identifying 
information to assist the RO in confirming the veteran's 
claimed stressors, either through his own statements or by 
completing the attached PTSD questionnaire.  As such, VA has 
reasonably exhausted its duties to assist the veteran in 
corroborating his verified stressors.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  The Court has held that the factual data 
required by VA to provide a successful search of records to 
confirm a stressor, such as names, dates, and places, "are 
straightforward facts and do not place an impossible or 
onerous task on the appellant.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Id.  

Additionally, the veteran's service department records also 
do not support the claim regarding his claimed stressors.  
Doran, 6 Vet. App. at 283.  The veteran was first evaluated 
psychiatrically after making a suicide attempt in January 
1981 by drinking heavily, taking sleeping pills, and cutting 
his wrist.  The veteran's inpatient admission record in 1981 
includes his dormmates' report that the veteran had been 
depressed since December 1980, when he had received letters 
from his family and a girlfriend, at which point he had begun 
drinking heavily and had continued to do so until a few days 
prior to the suicide attempt.  It was noted that the veteran 
had also recently accused his roommate of homosexual 
tendencies, but there is no evidence that the veteran 
reported this as a traumatizing event or a factor in his 
suicide attempt.  The veteran reported that his reason for 
being depressed was that he had received news that one of his 
girlfriends was dying.  He also noted that he had been 
drinking heavily because he was bored.  He was diagnosed with 
chronic passive aggressive personality disorder.  The veteran 
continued to be seen in the mental hygiene clinic through 
March 1981, wherein he was repeatedly diagnosed with 
personality disorder.  Ultimately, he was found to be 
psychiatrically unfit for military service, and discharged on 
that basis in April 1981.

As noted above, under 38 C.F.R. § 3.304(f), statements from 
family members, roommates, fellow service members, or clergy 
can be used in corroborating an inservice stressor due to 
personal assault for the purposes of establishing service 
connection.  The veteran reported in his March 2001 stressor 
statement that he was no longer in touch with any of the 
people in his life from 1980 and 1981, and had never told 
anyone about the alleged incidents until 2001; accordingly, 
the Board concludes that the veteran was unable to obtain 
statements attesting to his claimed stressor events from 
roommates, fellow service members, or clergy who he had known 
while in service.  Additionally, although statements from the 
veteran's mother, brother, and sister received in July 2001 
are of record, they are general in nature with regard to the 
veteran's psychiatric condition, and do not mention the 
claimed stressor events. 

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from his private psychiatrist, which was initially made in 
October 2000 and confirmed in December 2002, it was based on 
the unverified stressor event claimed by the veteran.  As 
such, because the diagnosis rests on a stressor which has not 
been verified, it fails to satisfy the criteria noted above 
for a valid PTSD diagnosis for VA purposes.  See 38 C.F.R. 
§ 3.304(f).

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


